Citation Nr: 0801120	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for degenerative a 
cervical spine disorder. 

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to bilateral knee and 
cervical spine disorders. 

5.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to bilateral knee and cervical spine 
disorders. 

6.  Entitlement to service connection for kidney disease, to 
include as secondary to bilateral knee and cervical spine 
disorders. 



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from February 2003 and March 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1. The veteran's right knee disorder did not manifest during 
service and is not related to a disease or injury in service. 

2.  The veteran's left knee disorder did not manifest during 
service and is not related to a disease or injury in service. 

3.  The veteran's cervical spine disorder did not manifest 
during service and is not related to a disease or injury in 
service. 

4.  The veteran's gastrointestinal disorder is not related to 
a disease or injury in service and is not causally related to 
or aggravated by a service-connected disability. 

5.  The veteran's sexual dysfunction is not related to a 
disease or injury in service and is not causally related to 
or aggravated by a service-connected disability.

6.  The veteran does not have a current disability involving 
kidney disease. 


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active service, nor may it be so presumed. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007). 

2.  A left knee disorder was not incurred in or aggravated by 
active service, nor may it be so presumed. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007). 

3.  A cervical spine disorder was not incurred in or 
aggravated by active service, nor may it be so presumed. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

4.  A gastrointestinal disorder was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

5.  Sexual dysfunction was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

6.  Kidney disease was not was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service connected disability. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for left and right knee 
disorders, as well as a cervical spine disorder; which he 
relates to musculoskeletal trauma caused by jumping from 
airplanes as a paratrooper during active service.  In 
addition, the veteran seeks service connection for a 
gastrointestinal disorder, sexual dysfunction, and a kidney 
disorder; which he contends developed secondary to his 
claimed bilateral knee and cervical spine disorders.  In this 
regard, the veteran contends that the medications he takes to 
manage the symptoms of his musculoskeletal disabilities have 
caused the aforementioned secondary conditions.  

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in November 2002 and December 2003 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  
 
VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
available service medical and administrative records, as well 
as VA outpatient treatment records.  The appellant has 
submitted medical treatment records from his private 
physicians.  Medical evidence associated with the appellant's 
claim for Social Security Administration (SSA) disability 
benefits has been associated with the claim folder.  The 
appellant was provided an opportunity to set forth his 
contentions during a hearing before a Decision Review Officer 
in September 2004.  By correspondence dated August 2005, the 
appellant declined an opportunity to set forth his 
contentions before a Veterans Law Judge.  A VA examination in 
connection with his claims for service connection was 
accomplished in October 2005.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical and 
administrative records, VA outpatient treatment records, 
private medical treatment records, SSA disability 
determination records, lay statements submitted by the 
veteran, and a VA compensation and pension examination 
report.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 
Entitlement to Service Connection 

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

There are some disabilities, including arthritis and peptic 
ulcer, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service. 38 U.S.C.A. 
§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).




Left and Right Knee Disorders

The veteran attests to active military service as a 
paratrooper and claims to have made more than fifty parachute 
jumps while in service.  The veteran attributes his bilateral 
knee disabilities to the recurrent musculoskeletal strain 
associated with parachute jumps.  More recently, the veteran 
has attested to knee injuries caused by improper landings 
during active service.  The veteran denies seeking medical 
attention for these injuries while in service.  

Service medical records reveal no complaints of or treatment 
for pain or injury affecting either knee during service.  The 
veteran's October 1973 enlistment examination report reflects 
no lower extremity or musculoskeletal abnormalities affecting 
the veteran's knees, and he denied a history of "trick" or 
locked knees, as well as painful joints, on his personal 
report of medical history.  The veteran's separation 
examination is not of record; however, he reported no changes 
in his medical condition at separation from service in 
December 1976.  

The veteran has submitted a statement from his private 
physician, Dr. Pace, which indicates he has been in treatment 
since the 1980s.  Dr. Pace noted that the veteran had right 
knee arthroscopy in 1986.  In separate medical opinion 
statements, Dr. Pace explained that the veteran's knees were 
"all used up" and requested that the veteran's disabilities 
"be considered as having some service connection due to the 
wear and tear to his neck, back, and limbs from jumping." 

The veteran underwent a VA general medical examination in 
October 2005.  He reported active military service as a 
paratrooper and attested to a history of knee injuries 
incurred while performing parachute jumps, although he denied 
seeking medical attention at the time of his injuries.  After 
performing a clinical examination, the examiner noted that 
the veteran's right knee was within normal limits, status-
post arthroscopic surgery.  The examiner diagnosed synovitis 
and torn medial meniscus of the left knee.  The examiner was 
unable to formulate an opinion regarding whether the 
veteran's knee disabilities were incurred in service as a 
result of musculoskeletal damage caused by performing 
parachute jumps.  The examiner explained that he was unable 
to render an opinion without resorting to mere speculation. 

The medical evidence of record establishes a diagnosis of a 
current left knee disorder manifested by synovitis with a 
torn medial meniscus.  The medical evidence also establishes 
a diagnosis of a current right knee disorder status-post 
arthroscopic surgery.  The question is whether the veteran's 
claimed knee disabilities are related to service in any way.

Review of the available service medical records reflects no 
reports of pain or injury affecting either knee during 
service, and no qualifying defects were noted at separation 
from service.  During the veteran's September 2004 personal 
hearing, he attested to receiving medical treatment for his 
knee disabilities prior to the 1986 surgery, however, those 
medical treatment records are not available.  There is no 
competent medical evidence reflecting treatment for chronic 
pathology affecting either knee prior to 1986, which is 
approximately ten years after discharge from active duty.  
Despite competent medical evidence of current disabilities, 
direct service connection, based upon incurrence during 
active service, is not warranted.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Moreover, the Board finds that the veteran's contentions 
regarding the etiological relationship between his current 
knee disabilities and injuries incurred during service are 
not credible, given the content of his service records.  The 
veteran has attested to sustaining bilateral knee injuries 
during active service, and testified to reporting a right 
knee injury at separation from service during his September 
2004 personal hearing.  However, the available service 
medical records reflect no complaints of knee pain or 
treatment for knee injuries during active service.  Further, 
after performing a clinical examination and reviewing the 
claim folder, a VA physician concluded that he was unable to 
relate the veteran's current knee disabilities to active 
service without resort to speculation.  Thus, no connection 
to service is shown by the medical evidence of record. 

Although the veteran's private physician remarked that his 
disabilities could be considered as having some connection to 
the parachute jumps performed in service; this does not 
provide a meaningful opinion regarding the issue on appeal.  
Indeed, Dr. Pace's opinion essentially only infers a 
relationship to service, such that there is no more than a 
possibility that the veteran's current knee disorders are 
related to service.  Such a tentative comment does not 
establish a nexus to service.  

Other than the veteran's contentions, there is no evidence 
tending to show that his left and right knee disorders were 
incurred during the course of active service.  As a lay 
person, his contentions in this regard cannot be accorded 
probative value.  

In addition, since arthritis loss did not manifest within one 
year from the date of separation from active service, the 
veteran's left and right knee disabilities cannot be presumed 
under law to have had their incurrence during service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, service connection for left and right knee 
disorders is denied.  

Cervical Spine Disorder

The veteran seeks service connection for a cervical spine 
disorder.  The veteran attributes his current cervical spine 
disability to accumulated wear and tear caused by the 
parachute jumps he performed during active service.  

Service medical records are silent with regard to complaints 
of or treatment for pain or injury affecting the cervical 
spine.  The veteran's October 1973 enlistment examination 
report does not note the presence of neck or spine 
abnormalities, and he denied a history of recurrent back pain 
and painful joints on his personal report of medical history.  
The veteran's separation examination is not of record; 
however, he reported no changes in his medical condition in 
December 1976. 
The veteran has submitted a statement from his private 
physician which reflects a history of extensive treatment for 
disc injuries to his neck and back.  Dr. Pace noted that the 
veteran was injured during his military career and requested 
that the veteran's disability be considered service-connected 
due to the wear and tear to his neck from jumping. 

The veteran underwent a VA general medical examination in 
October 2005.  He reported spontaneous onset of neck pain in 
1986, which gradually worsened over the years.  The veteran 
also reported radiating pain from the neck into the bilateral 
upper extremities.  X-rays of the cervical spine revealed 
degenerative changes with anterior spurring at C3-4 and C5-6.  
After performing a clinical examination, the examiner 
diagnosed degenerative arthrosis of the cervical spine.  The 
examiner was unable to formulate an opinion regarding whether 
the veteran's cervical spine disability was incurred in 
service as a result of damage caused during parachute jumps.  
He explained that he was unable to render an opinion without 
resorting to mere speculation. 

The medical evidence of record establishes a diagnosis of a 
current cervical spine disability.  The question is whether 
the veteran's claimed disability is related to service.

The veteran has attested to sudden onset of neck pain in 
1986.  The earliest medical records documenting treatment for 
a chronic cervical spine disorder are dated in February 2002, 
approximately twenty-six years after discharge from active 
duty. Review of the available service medical records reflect 
no reports of pain or injury to the cervical spine, and no 
cervical spine conditions were noted at separation from 
service.  Despite competent medical evidence of a current 
disability, direct service connection, based upon incurrence 
during active service, is not warranted.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Moreover, the Board finds that the veteran's contentions 
regarding the etiological relationship between his current 
cervical spine disability and active service is not credible, 
given the content of the available medical evidence.  The 
veteran has denied suffering a discrete cervical spine injury 
during active service and his service medical records reflect 
no complaints of injury in service.  July 2003 VA outpatient 
treatment records note a reported history of neck pain with 
onset in 2001.  In addition, the veteran stated that he was 
hit in the neck with drill pipes on several occasions while 
working post service.  Further, after performing a clinical 
examination and reviewing the claim folder, a VA physician 
concluded that he was unable to relate the veteran's current 
cervical spine disability to active service without resort to 
speculation.  Thus, no connection to service is shown by the 
medical evidence of record. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992). 

As previously noted, the medical opinion statement prepared 
by Dr. Pace is too speculative to establish a nexus between 
the veteran's current cervical spine disability and service, 
and assumes an in-service injury which is in no way supported 
by the contemporaneous records.  

Other than the veteran's contentions, there is no competent 
evidence tending to show that his cervical spine disorder was 
incurred during the course of active service.  As a lay 
person, his contentions in this regard cannot be accorded 
probative value.  

In addition, since arthritis did not manifest within one year 
from the date of separation from active service, it cannot be 
presumed under law to have had its incurrence during service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, service connection for a cervical spine disorder 
is denied.  

Entitlement to Service Connection on a Secondary Basis

Gastrointestinal Disorder and Sexual Dysfunction 

The veteran seeks service connection for a gastrointestinal 
disorder and sexual dysfunction, which he relates to the side 
effects of the medications he takes to manage his 
musculoskeletal disorders.  
 
The veteran underwent a VA general medical examination in 
October 2005.  He reported a lack of sexual desire in the 
preceding year due to his inability to maintain an erection.  
He also reported subjective complaints of gas formation, 
bloating, and acid reflux related to his gastrointestinal 
disorder.  After performing a clinical examination, the 
examiner diagnosed gastroesophageal reflux disease (GERD) and 
erectile dysfunction.  The examiner noted that the veteran's 
sexual dysfunction is more likely than not secondary to 
depression, anti-depressant medications, or other 
medications.  In addition, the examiner determined that the 
veteran's GERD is most likely caused by his use of non-
steroidal anti-inflammatory medications (NSAIDs). 

The medical evidence of record establishes a current 
diagnosis of erectile dysfunction and GERD.  The question is 
whether the veteran's claimed disabilities are related to 
either active service or a service-connected disability.

A review of the veteran's service medical records reflects no 
complaints of or treatment for a gastrointestinal disorder or 
erectile dysfunction during service.  Although the veteran's 
separation examination is not of record, he reported no 
changes in his medical condition at separation from service 
in December 1976. 

The veteran does not attest to the onset of either a 
gastrointestinal disorder or sexual dysfunction in service, 
and neither condition was noted at separation from service.  
The first complaints of a gastrointestinal disorder are noted 
in private medical records dated December 2001, approximately 
twenty-five years after separation from service.  The veteran 
reports onset of erectile dysfunction in 2003, approximately 
twenty-seven years after discharge from service.  Despite 
competent medical evidence of current disabilities, direct 
service connection, based upon incurrence during active 
service, is not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  The lengthy period without treatment and lack of 
documented evidence of continuity of symptomatology weighs 
against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the Board finds that an etiological relationship 
between the veteran's service and current gastrointestinal 
disorder and erectile dysfunction is not shown.  After 
performing a clinical examination and reviewing the claim 
folder, a VA physician has concluded that the veteran's 
sexual dysfunction is most likely related to either 
depression or medication.  The examiner further concluded 
that the gastrointestinal disorder currently shown is most 
likely caused by the veteran's use of NSAIDS.  Thus, no 
connection to service is shown by the medical evidence of 
record. 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992). 

To the extent that the veteran contends that service 
connection for a gastrointestinal disorder and sexual 
dysfunction is warranted because these disabilities are 
secondary to his bilateral knee and cervical spine 
disabilities, since service connection is not in effect for 
any of the aforementioned disorders, there is no basis to 
establish service connection for disability as secondary to 
them.

Accordingly, service connection for a gastrointestinal 
disorder and sexual dysfunction is denied.  

Kidney Disorder

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
present. 38 U.S.C.A. §§ 1110, 1131.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement to benefits for service-
connected disease or injury to cases where such incidents had 
resulted in a disability. See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

The veteran seeks service connection for a kidney disorder, 
which he relates to the medication he takes to manage his 
musculoskeletal disorders.  Although the veteran's post-
service VA medical records reflect on-going treatment for a 
multiplicity of chronic physical problems, a kidney disorder 
is not one of them.  The veteran underwent a VA medical 
examination in October 2005, at which time a VA examiner 
determined his renal function was normal and no kidney 
disease was present.  In short, the veteran does not have a 
current diagnosis of a kidney disorder or a record of 
symptomatology to indicate the presence of a chronic 
disability involving his kidneys. 

In the absence of a current disability involving the 
veteran's kidneys, the claim for service connection must be 
denied.  


ORDER

Entitlement to service connection for right knee disorder is 
denied. 

Entitlement to service connection for a left knee disorder is 
denied. 

Entitlement to service connection for a cervical spine 
disorder is denied. 

Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to bilateral knee and 
cervical spine disorders is denied. 

Entitlement to service connection for sexual dysfunction, to 
include as secondary to bilateral knee and cervical spine 
disorders is denied.

Entitlement to service connection for kidney disease, to 
include as secondary to bilateral knee and cervical spine 
disorders is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


